Citation Nr: 0811197	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-39 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for right thoracic scoliosis.

2.  Entitlement to an initial evaluation in excess of 20 
percent for chronic cervical musculoligamentous strain.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to July 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The record reflects that the veteran submitted additional 
evidence to the Board in February 2007 accompanied by a 
waiver of initial review by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran has not had a VA examination 
since September 2005.  At the time of this examination, the 
veteran's cervical spine range of motion was limited to 16 
degrees flexion, which is slightly greater than the 15 
degrees limitation of flexion needed for the veteran to 
receive a 30 percent disability rating for his cervical spine 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Since this time, the veteran's VA medical records indicate 
that he has sought much treatment for his cervical and 
thoracic spine disabilities.  Furthermore, the veteran's VA 
medical records reflect that he has complained of and sought 
treatment for neurologic symptoms that he experiences in his 
back and neck.  The Board notes that the veteran's prior VA 
examinations have not tested for neurologic symptoms.  The 
Board therefore believes that a remand is warranted.

Furthermore, the Board does not believe that the veteran has 
been adequately informed of both the old and the new 
evaluation criteria that are potentially applicable to his 
claim.  Considering that the veteran does not have a 
representative, it does not appear that the Board can 
attribute to the veteran actual knowledge of the relevant 
rating criteria.  Given the recent decision of the recent 
decision in Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-
0355, 2008 WL 239951 (Jan. 30, 2008), the Board believes that 
further notification should be undertaken while this case is 
being further developed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide notice as 
required by Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 
(Jan. 30, 2008).  The veteran should 
specifically be provided with both the old 
and the new rating criteria under 
Diagnostic Code 38 C.F.R. § 4.71a, for 
evaluating musculoskeletal system 
disorders of the spine, which became 
effective September 26, 2003.

2.  The veteran must be scheduled for 
orthopedic and neurologic examinations to 
determine the severity of his service-
connected thoracic and cervical spine 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies must be accomplished. 
The examiner must review the results of 
any testing prior to completion of the 
report. All pertinent symptomatology and 
findings must be reported in detail.

The report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected thoracic and cervical 
spine disabilities.  In particular, the 
examiner must report any functional 
limitation found and range of motion 
expressed in degrees, with standard ranges 
provided for comparison purposes, must be 
accomplished.  The examiner must also 
address any neurologic abnormalities 
related to the veteran's service-connected 
disabilities.

The examiner must render specific findings 
as to whether during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
veteran's thoracic and cervical spine 
disabilities.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  The examiner 
should express such functional loss in 
terms of additional degrees of limitation 
of motion (beyond that clinically shown).  
Additionally, the examiner must comment 
upon the impact of any functional 
impairment due to the veteran's service- 
connected disabilities upon his 
employment.

3. The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examinations and to cooperate 
in the development of the claims. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4. After the above has been completed, the 
RO must readjudicate the issues on appeal, 
taking into consideration all evidence 
added to the file since the most recent VA 
adjudication.  If an issue on appeal 
continues to be denied, the veteran must 
be provided a Supplemental Statement of 
the Case.  The veteran must then be given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



